9:19-cv-02295-DCN        Date Filed 01/07/21      Entry Number 20        Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    KATHRYN S. PECKO,                      )
                                           )
                      Plaintiff,           )
                                           )                  No. 9:19-cv-02295-DCN
                vs.                        )
                                           )                          ORDER
    TARGET CORPORATION,                    )
                                           )
                      Defendant.           )
    _______________________________________)

           The following matter is before the court on defendant Target Corporation’s

    (“Target”) motion for summary judgment, ECF No. 13. For the reasons set forth below,

    the court grants in part and denies in part the motion.

                                       I. BACKGROUND

           This premises liability case arises out of a trip-and-fall that occurred at a Target

    store in Bluffton, South Carolina. Plaintiff Kathryn S. Pecko (“Pecko”) alleges that she

    was walking from the grocery section to the checkout area while carrying items for

    purchase in her hand. On her way, she turned right to enter an aisle and her left foot hit a

    stack of brown boxes, causing her to lose her balance and fall. According to Pecko, the

    boxes were not individual product or merchandise boxes but rather brownish tan,

    unmarked boxes that she believes were to be opened and stocked by Target employees.

    Pecko sustained various bodily injuries, including a compound fracture to her right leg,

    which required surgery.

           On July 10, 2019, Pecko filed this action against Target, alleging negligence.

    ECF No. 1, Compl.    On October 22, 2020, Target filed a motion for summary judgment.

    ECF No. 13. On November 9, 2020, Pecko responded in opposition. ECF No. 16. On

                                                  1  
      
9:19-cv-02295-DCN        Date Filed 01/07/21      Entry Number 20        Page 2 of 9




    November 13, 2020, Pecko replied. ECF No. 17. As such, this motion has been fully

    briefed and is now ripe for review.

                                          II. STANDARD

           Summary judgment is appropriate “if the movant shows that there is no genuine

    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

    Fed. R. Civ. P. 56(a). “Rule 56(c) of the Federal Rules of Civil Procedure requires that

    the district court enter judgment against a party who, ‘after adequate time for

    discovery . . . fails to make a showing sufficient to establish the existence of an element

    essential to that party’s case, and on which that party will bear the burden of proof at

    trial.’” Stone v. Liberty Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997)

    (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). Any reasonable inferences

    are to be drawn in favor of the nonmoving party. See Webster v. U.S. Dep’t of Agric.,

    685 F.3d 411, 421 (4th Cir. 2012). To defeat summary judgment, the nonmoving party

    must identify an error of law or a genuine issue of disputed material fact. See Fed. R.

    Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986); see

    also Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003).

           Although the court must draw all justifiable inferences in favor of the nonmoving

    party, the nonmoving party must rely on more than conclusory allegations, mere

    speculation, the building of one inference upon another, or the mere existence of a

    scintilla of evidence. See Anderson, 477 U.S. at 252; Stone, 105 F.3d at 191. Rather, “a

    party opposing a properly supported motion for summary judgment . . . must ‘set forth

    specific facts showing that there is a genuine issue for trial.’” Bouchat, 346 F.3d at 522

    (quoting Fed. R. Civ. P. 56(e) (2002) (amended 2010)). If the adverse party fails to



                                                  2  
      
9:19-cv-02295-DCN        Date Filed 01/07/21       Entry Number 20        Page 3 of 9




    provide evidence establishing that the factfinder could reasonably decide in his favor,

    then summary judgment shall be entered “regardless of ‘[a]ny proof or evidentiary

    requirements imposed by the substantive law.’” Id. (quoting Anderson, 477 U.S. at 248).

                                        III. DISCUSSION

           Target argues that summary judgment is warranted on Pecko’s negligence claim

    and prayer for punitive damages. The court addresses Target’s arguments with respect to

    each in turn, finding summary judgment warranted only for punitive damages.

           A.   Negligence

           Target argues that the court should grant summary judgment on Pecko’s

    negligence claim for three reasons. First, Pecko has not established that the boxes were a

    hazard or dangerous condition. Second, Pecko has not established that Target created or

    had actual or constructive knowledge of the dangerous condition. Third, Target cannot

    be liable because the boxes were open and obvious.

           Because this matter arises out of an accident that occurred in South Carolina,

    South Carolina law provides the substantive rules of decision in this diversity jurisdiction

    case. Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). In order to prevail on a negligence

    claim in South Carolina, a plaintiff must establish that (1) the defendant owed the

    plaintiff a duty of care; (2) the defendant breached the duty; (3) the breach was an actual

    or proximate cause of the plaintiff's injury; and (4) the breach resulted in injury to the

    plaintiff. Madison v. Babcock Ctr., Inc., 638 S.E.2d 650, 656 (S.C. 2006). “Whether the

    law recognizes a particular duty is an issue of law to be determined by the court.”

    Jackson v. Swordfish Inv., L.L.C., 620 S.E.2d 54, 56 (S.C. 2005).




                                                  3  
      
9:19-cv-02295-DCN       Date Filed 01/07/21      Entry Number 20        Page 4 of 9




           Under South Carolina law, “[a] merchant is not an insurer of the safety of his

    customers but owes only the duty of exercising ordinary care to keep the premises in

    reasonably safe condition.” Garvin v. Bi–Lo, Inc., 541 S.E.2d 831, 832 (S.C. 2001).

    “One who operates a mercantile establishment . . . must keep the aisles and passageways

    in a reasonably safe condition.” Moore v. Levitre, 365 S.E.2d 730, 730 (S.C. 1988). “To

    recover damages for injuries caused by a dangerous or defective condition on a

    defendant's premises, a plaintiff ‘must show either (1) that the injury was caused by a

    specific act of the respondent which created the dangerous condition; or (2) that the

    respondent had actual or constructive knowledge of the dangerous condition and failed to

    remedy it.’” Pringle v. SLR, Inc., of Summerton, 675 S.E.2d 783, 787 (S.C. Ct. App.

    2009) (quoting Anderson v. Racetrac Petro., Inc., 371 S.E.2d 530, 531 (S.C. 1988)).

    When the business owner or its agents “created the condition at issue, the key question is

    whether [the customer] presented sufficient evidence to create an issue of fact as to

    whether this condition was indeed hazardous.” Shain v. Leiserv, Inc., 493 S.E.2d 111,

    112 (S.C. Ct. App. 1997).

                   1.   Dangerous Condition

           Target first argues that Pecko cannot establish that the boxes she allegedly tripped

    over presented a hazard or dangerous condition. Target contends that Pecko “has

    presented no evidence whatsoever that the boxes were somehow defective or dangerous.”

    ECF No. 13 at 5. The court disagrees. Pecko testified that she tripped over a stack of

    unmarked brown boxes on the floor in the aisle walkway and that she did not see the

    boxes before tripping over them. A reasonable jury could credit Pecko’s version of the

    facts and find that the stack of boxes in the walkway created a dangerous condition. See



                                                 4  
      
9:19-cv-02295-DCN                                                                    Date Filed 01/07/21                         Entry Number 20   Page 5 of 9




    Dietzen v. Aldi Inc., 870 N.Y.S.2d 189 (N.Y. 2008) (finding issue of fact as to whether a

    wooden pallet protruded into the aisle of the store and created a dangerous condition);

    Miller v. Safeway Stores, Inc., 346 P.2d 647 (Or. 1959) (holding that it was for a jury to

    decide whether the location of the boxes left in an aisle was particularly hazardous).

    Pecko also points to Target’s “Sales Floor Training Guide” as evidence that leaving

    boxes in the aisle walkway creates a dangerous condition. See Caldwell v. K-Mart Corp.,

    410 S.E.2d 21, 24 (S.C. Ct. App. 1991) (“In negligence cases, internal policies or self-

    imposed rules are often admissible as relevant on the issue of failure to exercise due

    care.”). That guide emphasizes that “it’s important to maintain a clean and clear

    walkway” and asks employees to “make sure there is not garbage, boxes, and cardboard

    on the floor or blocking the aisles.” ECF No. 16 at 7. It also asks that employees “make

    sure all cartons, pallets and equipment are off the sales floor before 8:00 a.m.” Id.

    Viewing the facts and reasonable inferences therefrom in the favor of Pecko, Liberty

    Lobby, 477 U.S. at 255, the evidence is sufficient to preclude summary judgment.1



                                                                                                                              
                                 1
              Target cites Garvin v. Bi-Lo, Inc., 541 S.E.2d 831 (S.C. 2001) to support its
    assertion that the boxes were not a dangerous condition. In Garvin, the plaintiff alleged
    that she was injured when she reached to grab a box of canned items from the top of a
    stack taller than her and several cans fell and hit her face. There, the plaintiff only relied
    on evidence that “1) the cans were stacked in their original boxes at the end of an aisle, 2)
    the cans were stacked above [the plaintiff]’s height of 5’2″ tall, and 3) the cans were put
    on sale at four for one dollar.” Id. at 833. The court found “[t]his evidence []
    insufficient, as a matter of law, to demonstrate the store created a dangerous condition.”
    Id. Specifically, the court required some evidence that the stack was either rickety or
    assembled in a manner that made the cans susceptible to falling. Here, on the other hand,
    Pecko alleges that the boxes she tripped over were stacked on the floor, low to the
    ground, out of shoppers’ line of sight, and in the aisle walkway, all in violation of
    Target’s policies. Thus, Pecko, unlike the plaintiff in Garvin, alleges that the boxes were
    stacked in a deficient manner. Therefore, the court finds the facts of this case sufficiently
    distinct from Garvin to warrant a different outcome.


                                                                                                                                 5  
      
9:19-cv-02295-DCN       Date Filed 01/07/21       Entry Number 20        Page 6 of 9




                   2.   Creation or Knowledge of Condition

           Target next argues that Pecko “failed to prove that any specific act by [Target]

    caused her to fall, or that [Target] was on notice of a dangerous condition.” ECF No. 13

    at 6. Pecko argues only that Target created the condition and does not argue that Target

    had actual or construction notice. Specifically, Pecko argues that the boxes were Target’s

    stocking boxes and that Target employees left those stocking boxes in the aisle. Target

    counters that Pecko has not presented any evidence to support such a conclusion, such

    that it is “mere speculation.” ECF No. 17 at 1.

           The court again finds that Pecko has presented sufficient evidence on this issue to

    preclude summary judgment. As already explained, in the context of this summary

    judgment motion, the court must “view[] all facts and reasonable inferences therefrom in

    the light most favorable to the nonmoving party.” Balas v. Reveley, 734 F. App’x 201,

    202 (4th Cir. 2018). Pecko testified that she tripped over five to ten boxes stacked in

    several piles up to her knees and that those boxes were brownish tan and unmarked.

    Pecko also pointed to video evidence showing Target employees carrying similar brown

    boxes and pulling a pallet full of brown boxes through the store around the time of

    Pecko’s accident. As such, a jury could reasonably infer, without merely speculating,

    that Target was responsible for creating the condition at issue by placing and leaving the

    boxes that Pecko tripped on in the aisle. This is true even if, as Target argues, the boxes

    carried by Target employees in the video were not the exact boxes that Pecko tripped

    over. Because the issue of fact of whether Target created the condition is for the jury to

    decide, summary judgment is inappropriate.




                                                 6  
      
9:19-cv-02295-DCN          Date Filed 01/07/21      Entry Number 20        Page 7 of 9




                     3.   Open and Obvious

              Third, Target argues that, even if it created a dangerous condition, it was not

    obligated to exercise reasonable care because the condition was open and obvious.

    “Under South Carolina law, the owner of property owes no duty to use reasonable care to

    take precautions against or to warn guests of open and obvious dangers. In such

    situations, the guests themselves have a duty to discover and avoid the danger.” Green v.

    United States, 105 F. App’x 515, 516 (4th Cir. 2004) (unpublished) (citing Neil v.

    Byrum, 343 S.E.2d 615, 616 (S.C. 1986)). “The entire basis of an invitor’s liability rests

    upon his superior knowledge of the danger that causes the invitee’s injuries. If that

    superior knowledge is lacking, as when the danger is obvious, the invitor cannot be held

    liable.” H.P. Larimore v. Carolina Power & Light, 531 S.E.2d 535, 538 (S.C. Ct. App.

    2000). However, “the open and obvious danger rule has an exception, where the

    premises owner should reasonably anticipate that invitees may be distracted or will not

    discover the danger.” Hackworth v. United States, 366 F. Supp. 2d 326, 330 (D.S.C.

    2005) (citing Callander v. Charleston Doughnut Corp., 406 S.E.2d 361, 362–63 (S.C.

    1991)).

              The court is not persuaded by Target’s argument that Pecko has “not identified

    anything that obscured, blocked, or otherwise prohibited her view of the boxes,” such that

    the condition was open and obvious as a matter of law. ECF No. 13 at 9. Pecko testified

    that she had just entered the aisle when she tripped, and two Target employees testified to

    the same effect. As already noted, Pecko further testified that the boxes she tripped over

    were on the floor, low to the ground, and “not in [her] line of sight.” ECF No. 16-1 at 51.

    Based on this testimony, a jury could reasonably infer that Pecko’s view of the boxes was



                                                    7  
      
9:19-cv-02295-DCN       Date Filed 01/07/21       Entry Number 20        Page 8 of 9




    blocked by the aisle and thus not open and obvious. See Gordon v. Pitney Bowes Mgmt.

    Servs., Inc., 942 N.Y.S.2d 155, 158 (N.Y. 2012) (finding that a plastic bin placed on the

    floor one step from the opening of plaintiff’s cubicle was not open and obvious due to its

    proximity to plaintiff's cubicle opening, which allegedly obscured her line of sight).

    Pecko also testified that she was shopping and carrying various items in her hands at the

    time of the fall. A reasonable jury could further find that Target should have reasonably

    anticipated that invitees like Pecko may be distracted by their shopping, such that the

    open and obvious danger rule does not apply. Therefore, the court finds that a genuine

    issue of material fact exists as to whether the boxes Pecko tripped over were an open and

    obvious hazard.

           Because a genuine dispute of material fact exists regarding whether the condition

    that allegedly caused Pecko’s fall was dangerous, whether Target created the condition,

    and whether the condition was open and obvious, the court denies summary judgment

    with respect to the negligence claim.

           B.   Punitive Damages

           Target additionally argues that there is no factual basis to support Pecko’s claim

    for punitive damages. Punitive damages are available when “the defendant’s conduct

    was so reckless, willful, wanton, or malicious that the defendant should be punished and

    deterred by requiring him or her to pay money to the plaintiff.” Clark v. Cantrell, 529

    S.E.2d 528, 534 (S.C. 2000). “[P]unitive damages are recoverable for negligence so

    gross or reckless of consequences as to imply or to assume the nature of wantonness,

    willfulness or recklessness . . . .” Bell v. Atl. Coast Line R. Co., 24 S.E.2d 177, 182 (S.C.

    1943). “In any civil action where punitive damages are claimed, the plaintiff has the



                                                 8  
      
9:19-cv-02295-DCN       Date Filed 01/07/21       Entry Number 20        Page 9 of 9




    burden of proving such damages by clear and convincing evidence.” S.C. Code Ann. §

    15–33–135.

           In her response, Pecko does not address Target’s argument regarding punitive

    damages and points to no evidence to support her claim for punitive damages. The court

    likewise finds no evidence before it to support a finding of reckless, willful, wanton, or

    malicious conduct by Target. As such, the court grants summary judgment in favor of

    Target on Pecko’s punitive damages claim.

                                      IV. CONCLUSION

           For the reasons set forth above, the court GRANTS IN PART and DENIES IN

    PART the motion for summary judgment. Summary judgment is denied on the

    negligence claim and granted in favor of Target on the punitive damages claim.

           AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE

    January 7, 2021
    Charleston, South Carolina




                                                 9  
      
